To me there is considerable doubt on all questions involved in this case, and particularly on the right of relator to the remedy. Doubtless, relator has the right to revoke the trust, if the municipality had no right to relinquish any part of it. Thecestuis que trustent, nor any of them, are here complaining of any violation of the trust. Aside from fraudulent or unlawful violations of the trust to *Page 98 
their injury, the municipality is their lawful agent and trustee, and it would seem that, under the statutory provisions, has general power "to control, dispose of and convey the same for the benefit of the town;" and such a new and important artery of commerce and public utility as this railroad may well be thought, by its governing body, as "for the benefit of the town;" much more so, looking both forwardly and presently, than this very small strip of land off the whole park area, running adjacent and parallel to another strip of land already occupied by a railway which is not an artery of commerce.
While these and other suggestions causing me to doubt the correctness and justice of the decision occur to me, I am unable to fortify them by any controlling decisions or texts.
Hence, I am obliged, reluctantly, to concur in the result.